 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         Case No. MJ-20-09261-PHX-ESW
10                  Plaintiff,                         ORDER
11   v.
12   James Lee Carr,
13                  Defendant.
14
15          On September 15, 2020 in Phoenix, Arizona, a Court Security Officer assigned to

16   the Sandra Day O’Connor United States Courthouse was shot at the entrance to the

17   underground parking garage. On the same day, an arrest was made and Magistrate Judge

18   Eileen Willett was contacted by the United States Attorney’s Office regarding the initiation

19   of federal criminal matters. She issued search warrants and reviewed a federal criminal

20   complaint charging Defendant with various federal crimes. The complaint was filed.

21          On September 17, 2020 this matter was transferred to Tucson for the Defendant to

22   make his initial appearance before Magistrate Judge Thomas Ferraro. Based upon the

23   circumstances occurring on September 15, 2020 in Phoenix, and to avoid any potential

24   appearance of impropriety, this matter shall be assigned by random lot to the Tucson

25   Division for all further proceedings.

26          DATED this 23rd day of September, 2020.

27
28
